DETAILED ACTION
	The Information Disclosure Statements filed on November 25, 2019, November 10, 2020 and December 8, 2020 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonekawa (JP 2009254099) in view of Yonekawa (JP 2007091039).
Yonekawa (099) discloses a suspension frame assembly for a magnetically suspended vehicle as shown in figure 1. The vehicle is comprised of a series of coupled cars to form a magnetically levitated train and each car is further comprised of a plurality of suspension frames 20 which are sequentially connected, as shown in figure 4, and each of the suspension frames 20 is further comprised of two longitudinal beam bodies, shown on the right and left of figure 5, and arranged in parallel. The two longitudinal beam bodies of the suspension frames are respectively hingedly connected to the two longitudinal beam bodies of an adjacent suspension frame, as shown in n the cross section of figure 6 where arm sections 110, 120 are shaped to correspond to each other. An air-spring arm beam is positioned at the corner of each frame 20 for mounting an air spring 1. Each of the longitudinal beam bodies of the frame 20 is further comprised of a magnetic core 220 to oppose the magnetic components of a track in order to levitate and propel the vehicles.
Yonekawa (099) discloses the suspension frame as disclosed above. However, Yonekawa (099) does not show supporting wheels mounted on the frame bodies. Yonekawa (039) discloses a magnetic suspension frame comprised of support wheels 250. It would have been obvious to one of ordinary skill in the art to have applied support wheels, like those of Yonekawa (039) to a suspension frame, like that of Yonekawa (099) with the expected result of providing a support structure to support the vehicle in the event that the magnetic levitation fails or there is not enough power to levitate the vehicle to a desired spacing.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 6, 2022